DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Collins (WO 2017/025591 A1) in view of Lugtigheid (US 2011/0286913).
Regarding claims 1 and 2, the reference Collins discloses a device for generating hydrogen gas (see Abstract; Fig. 1), comprising: a reaction chamber (2); a first reactant storage (26) containing a first reactant; a second reactant storage (28) containing a 
The reference Collins further discloses that the first and second reactants can be any suitable substances that react with each other to generate hydrogen. As an example, the reference Collins provides that the first reactant can be a metal which reacts with and acid or an alkali to form hydrogen (see page 9, lines 10-20). The reference Collins further discloses that the metal can be provided in the form of a finely 

Regarding claim 6, the reference Collins discloses that the first reactant injection means (22) into the reaction chamber (2) is a mechanical actuator (see page 17, lines 5-8). 
Regarding claims 7 and 8, the reference Lugtigheid teaches that the second reactant can be water which can be converted to steam due to the heat of reaction in the reaction chamber (see paras. [0023]; [0025]; [0041]; [0125]). 
Regarding claim 9, the reference Collins discloses that the means (24) of injecting the second reactant into the reaction chamber (2) is a pump (24) and nozzle (16) (see page 18, lines 12-15; Fig. 1). The reference Lugtigheid also teaches that the means (9) of injecting the second reactant into the reaction chamber (1) can be a pump (9) and nozzle (see paras. [0026]; [0062]; [0086]; Fig. 6).
Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Collins in view of Lugtigheid as applied to claims 1 and 2 above, and further in view of Masetti-Placci et al. (US 2015/0207160).
Regarding claim 3, the references Collins and Lugtigheid do not specifically disclose wherein the first reactant is a premixed chemical comprising a mixture of a chemical hydride and a catalyst. The reference of Masetti-Placci et al. teaches a premixed chemical composition comprising a mixture of a chemical hydride and a catalyst for generating hydrogen upon contact with water (see Abstract; paras. [0040]; [0050]; [0051]). It would have been obvious to one having ordinary skill in the art before 
Regarding claim 5, the references Collins and Lugtigheid do not specifically disclose wherein the first reactant injection means for injecting the first reactant into the reaction chamber is a screw feeder. However, as evidenced by the reference Masetti-Placci et al. (see para. [0172]), it is known in the art to utilize a screw feeder as a means for feeding a reactant into a reaction chamber. Thus, it would having been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a screw feeder as a means for feeding the first reactant into the reaction chamber of Collins and Lugtigheid, as doing so would amount to nothing more than a use of a known device for its intended use in a known environment to accomplish entirely expected result. 
Claims 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over Collins (WO 2017/025591 A1) in view of Lugtigheid (US 2011/0286913) and Petillo et al. (US 2004/0047801).

The reference Collins further discloses that the first and second reactants can be any suitable substances that react with each other to generate hydrogen. As an 
The references Collins and Lugtigheid are, however, silent with respect to having a third reactant storage containing a third reactant and a third reactant injection means for injecting the third reactant into the reaction chamber. The reference Petillo et al. teaches that the hydrolysis of sodium borohydride for generating hydrogen is typically slow at room temperature and heat or a catalyst, e.g., acids, a variety of transition metals, such as ruthenium, cobalt, nickel, or iron, or corresponding metal borides in solution or deposited on inert supports or as solids, can be used to accelerate the hydrolysis reaction (see para. [0003]). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, in view of the teachings of Petillo et al., to provide the device of Collins and Lugtigheid with a third reactant storage containing a third reactant and a third reactant injection means for injecting the third reactant into the reaction chamber, as claimed by applicant, since the reference Petillo et al. teaches that, in application where hydrogen is generated by the hydrolysis reaction of sodium borohydride, it may be advantageous to utilize acids, a variety of transition metals, such as ruthenium, cobalt, nickel, or iron, or corresponding metal borides in solution or deposited on inert supports or as solids to accelerate the hydrolysis reaction (see para. [0003]).
Regarding claim 12, the reference Collins discloses that the first reactant injection means (22) into the reaction chamber (2) is a pump injector (see page 3, lines 12-14; page 17, lines 5-8).

Regarding claim 15, the reference Petillo et al. teaches that the second reactant or the third reactant can be a catalyst (see para. [0003]). 
Regarding claims 16 and 17, the references Lugtigheid and Petillo et al. teach that the second reactant or the third reactant can be water which can be converted to steam due to the heat of reaction in the reaction chamber (see Lugtigheid: paras. [0023]; [0025]; [0041]; [0125]; Petillo et al: paras. [0003]; [0044]). 
Regarding claim 18, the reference Collins discloses that the means (24) of injecting the second reactant into the reaction chamber (2) is a pump (24) and nozzle (16) (see page 18, lines 12-15; Fig. 1). The reference Lugtigheid also teaches that the means (9) of injecting the second reactant into the reaction chamber (1) can be a pump (9) and nozzle (see paras. [0026]; [0062]; [0086]; Fig. 6).

Allowable Subject Matter
Claims 19-24 are allowed

Response to Arguments
Applicant's arguments filed on 27 January 2022 have been fully considered but they are not persuasive. 
Applicant argues that the reference Collins fails to teach a temperature sensor, or a temperature associated with the reaction chamber in the disclosure (see Remarks, page 9, last paragraph).
The examiner respectfully disagrees. Contrary to Applicant’s assertion, the reference Collins teaches that the disclosed apparatus can be provided with a temperature sensor and a pressure sensor for measuring temperature and pressure parameters within the reactor vessel (2) (see page 4, line 10 to page 5, line 7; page 6, lines 6-15). In fact, the reference Collins explicitly discloses that where a temperature sensor is provided, the temperature sensor may be utilized to measure the temperature inside the reactor vessel (see page 6, lines 6-15).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lessanework T Seifu whose telephone number is (571)270-3153. The examiner can normally be reached M-T 9:00 am - 6:30 pm; F 9:00 am - 1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/LESSANEWORK SEIFU/Primary Examiner, Art Unit 1774